Citation Nr: 1039071	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  10-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
dementia, split personality, and schizophrenia.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
gastrointestinal (GI) disability, to include gastroesophageal 
reflux disorder (GERD) and hiatal hernia. 

3.  Entitlement to service connection for hives.  





ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 8, 1977 to 
December 19, 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied service connection for dementia (also 
claimed as memory loss), PTSD, and hives, and found that the 
Veteran had not submitted new and material evidence to reopen 
claims of service connection for split personality and GERD.

The issues have been recharacterized to comport to the evidence 
of record.  The claim of entitlement to service connection for a 
psychiatric disability has been re-characterized to include 
dementia, which is included in the schedule of ratings for mental 
disorders contained in 38 C.F.R. §4.130, split personality, 
schizophrenia, and PTSD.  Likewise, the Veteran's GI disability 
has been recharacterized to comport to her various GI conditions.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In an April 2010 written statement, the Veteran withdrew her 
request for a Board hearing in a timely manner.  

The RO addressed the new and material evidence for a GI 
disability, but not the new and material evidence for an acquired 
psychiatric disability issue, in the rating decision on appeal 
and found that the Veteran had not submitted new and material 
evidence for the claimed GI disability.  Regardless of the RO's 
action, the Board must decide whether the Veteran has submitted 
new and material evidence to reopen the claim of service 
connection for a GI disability and an acquired psychiatric 
disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).
This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
psychiatric disability, to include PTSD, dementia, split 
personality, and schizophrenia, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for GERD, a 
peptic ulcer, and a colon condition in an August 2006 rating 
decision.  The appellant received timely notice of the 
determination, but did not appeal, and that decision is now 
final.  

2.  The RO denied entitlement to service connection for a 
digestive condition in a September 2007 rating decision.  The 
appellant received timely notice of the determination, but did 
not appeal, and that decision is now final.  

3.  Evidence received since the September 2007 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and does not relate to the pertinent unestablished 
facts necessary to substantiate a claim of entitlement to service 
connection for a GI disability, to include GERD and hiatal 
hernia. 

4.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has hives.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
September 2007 rating decision, and the claim of entitlement to 
service connection for a GI disability, to include GERD and 
hiatal hernia, is not reopened.  38 U.S.C.A. § 5108 (West 2002 
and Supp. 2009); 38 C.F.R. § 3.156 (a) (2009).

2.  The criteria for service connection for hives have not been 
met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim of new and material evidence for a GI 
disability, the RO provided the appellant with pre-adjudication 
notice by letter dated in November 2008 and post adjudication 
notice by letter dated in November 2009.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim, and the relative duties of VA 
and the claimant to obtain evidence, and; Kent v. Nicholson, 20 
Vet, App. 1 (2006).  Specifically, the November 2009 letter 
informed the appellant of the basis of the last final decision 
denying service connection for a GI disability; namely that STRs 
did not show any treatment for a GI condition and there is no 
nexus between a GI condition and service, and described the 
meaning of "new" and "material" evidence in order to reopen the 
claim.  The claim was re-adjudicated in a January 2010 statement 
of the case (SOC) following the provision of notice.  

The November 2009 letter did not correctly identify the date of 
the last final rating decision in September 2007, however, it did 
identify the correct basis of the denial of service connection in 
the September 2007 rating decision.  The Veteran has not alleged 
any prejudice as a result of the notification, nor has any been 
shown.  Additionally, in a June 2010 written statement the 
Veteran's representative provided argument regarding why the 
Veteran's new and material claim should be granted.

Regarding the claim of service connection for hives, the RO 
provided the appellant with pre-adjudication notice by letter 
dated in November 2008.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim, and; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  

A medical examination was not provided regarding the nature or 
etiology of the claimed hives.  VA's duty to assist doctrine does 
not require that the Veteran be afforded a medical examination, 
however, because there is no competent evidence indicating a 
current hives disability and an association between an in-service 
injury, exposure, or event, including a continuity of 
symptomology, and any claimed hives disability or symptoms of the 
claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 
82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159 (c).

VA has obtained service treatment records (STRs) and assisted the 
Veteran in obtaining evidence.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  New and Material Evidence Claim

The Veteran seeks to reopen a previously denied claim of service 
connection for a GI disability.  The Veteran claims that she was 
forced to eat too quickly during service, which caused GERD.  

The RO originally denied the Veteran's claim of service 
connection for GERD, a peptic ulcer, and a colon condition in an 
August 2006 rating decision.  The Veteran did not appeal the 
decision; so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302, 20.1103.  The RO again denied 
the Veteran's claim of service connection for a digestive 
condition in a September 2007 rating decision.  In July 2008 the 
Veteran requested reconsideration of service connection for a GI 
disability and noted that she should have a 100 percent 
disability rating.  This submission from the Veteran does not 
constitute a valid notice of disagreement (NOD) with the 
September 2007 rating decision.  See 38 C.F.R. § 20.201.  The 
Veteran did not appeal the September 2007 rating decision; so it 
became final.  Id.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").  

Evidence considered at the time of the September 2007 rating 
decision includes the Veteran's STRs, a January 2007 VA treatment 
record noting that the Veteran has a history of ulcerative 
colitis and peptic ulcer, and an April 2007 private treatment 
record noting that the Veteran's primary medical problem is 
ulcerative colitis and a tertiary medical problem is esophagal 
reflux.  

Evidence submitted since the September 2007 rating decision 
pertaining to the Veteran's claimed GI disability includes March 
2009 VA treatment records noting that the Veteran has an active 
problem of GERD, and a September 2009 VA treatment record noting 
that the Veteran was diagnosed with GERD. 

Regarding the March and September 2009 VA treatment records, this 
evidence is new because it is not duplicative of evidence 
considered by the RO at the time of its September 2007 rating 
decision.  However, this evidence is not material because it is 
merely redundant of evidence considered by the RO at the time of 
the September 2007 rating decision, which showed that the Veteran 
has been diagnosed with a GI disability.  38 C.F.R. § 3.156 (a).

Furthermore, although assuming the credibility of the Veteran's 
statements regarding her belief that eating quickly during 
service caused her GI disability, and acknowledging that the 
Veteran is competent to report symptoms, such as stomach or 
digestive pain, she is not competent to provide an opinion 
regarding the etiology of her GI disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's statements that 
eating quickly in service caused her GI disability is not 
competent evidence and is assigned no probative value.  
Therefore, her statements are not material.  

The Veteran has not submitted any evidence relating to the 
unestablished fact of whether her current GI disability had its 
onset during, or is otherwise related to, service as required by 
38 C.F.R. § 3.303.  Accordingly, none of the evidence submitted 
by the Veteran since her last final denial presents a reasonable 
possibility of substantiating the claim of service connection.  
38 C.F.R. § 3.156 (a).

Given the absence of receipt of any new and material evidence 
since the September 2007 rating decision, reopening the claim of 
entitlement to service connection for a GI disability, to include 
GERD and hiatal hernia, is not warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).

III.  Service Connection Claim

The Veteran seeks service connection for hives.  She claims that 
they should have caught PTSD, split personality, and hives before 
joining the Army.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical or other competent evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The competent evidence of record does not show that the Veteran 
has a current hives disability.  A through review of the 
Veteran's claim file does not reveal any treatment for, or 
complaints of, hives or any other skin disability at any time 
during the pendency of her claim and at any time following 
service.  A June 2006 VA treatment record notes that the 
Veteran's skin integrity was intact.  

Additionally, the Veteran's STRs do not note any treatment for, 
or diagnosis of, hives or any other skin condition or disability.  
Clinical evaluation during the Veteran's October 1977 entrance 
examination revealed that the Veteran's skin was normal and the 
Veteran herself reported that she did not then have, or that she 
has ever had, sinusitis, hay fever, or skin disease.  

To address the Veteran's apparent claim that hives existed prior 
to service, when no preexisting condition is noted upon entry 
into service, the Veteran is presumed to have been sound upon 
entry and the burden falls on the government to rebut the 
presumption of soundness.  The correct standard requires that VA 
show by clear and unmistakable evidence (1) the Veteran's 
disability existed prior to service and (2) the pre-existing 
disability was not aggravated during service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.  
However, regardless of what theory of entitlement the Veteran 
advances and regardless of whether the Veteran had hives prior to 
entrance into service, service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306.  That a condition or injury occurred in 
service is not enough; there must be a current disability 
resulting from that condition or injury.  See Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The negative evidence in this case outweighs the positive.  The 
Veteran may genuinely believe that she has a hives disability 
which is related to service.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as a diagnosis of a 
claimed hives disability and thus her views are of no probative 
value.  Moreover, the medical evidence of record does not show 
any current diagnosis of, or treatment for, hives.  See Jandreau, 
492 F.3d 1372.   

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for hives is not 
warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 
38 C.F.R. § 3.102.


ORDER

The petition to reopen the claim of service connection for a GI 
disability, to include GERD and hiatal hernia, is denied.

Entitlement to service connection for hives is denied.  


REMAND

The Veteran seeks to reopen her claim for service connection for 
a psychiatric disability, to include PTSD, dementia, split 
personality, and schizophrenia.  

The Veteran's claim for entitlement to service connection for a 
mood disorder and split personality was denied in a September 
2007 rating decision.  The appellant received timely notice of 
the determination, but did not appeal, and that decision is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103.  The Veteran was provided with pre-
adjudication notice by letter in September 2008 regarding how to 
substantiate a claim of service connection for a psychiatric 
disability, to include PTSD, dementia, split personality, and 
schizophrenia, on it underlying merits.  However, the Veteran has 
not been provided with any pre or post adjudication notice 
regarding how to reopen her previously denied claim of 
entitlement to service connection for a psychiatric disability, 
to include PTSD, dementia, split personality, and schizophrenia 
pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the 
Veteran has not been provided with legally adequate notice and 
this claim must be remanded so the Veteran can be provided 
corrective notice.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a VA letter regarding 
her claim to reopen service connection for 
psychiatric disability, to include PTSD, 
dementia, split personality, and 
schizophrenia based on new and material 
evidence.  The letter should note why the 
service connection claim was previously 
denied in the September 2007 rating decision 
and describe the meaning of "new" and 
"material" evidence necessary to reopen the 
claim pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim of entitlement to 
service connection for a psychiatric 
disability, to include PTSD, dementia, split 
personality, and schizophrenia, should then 
be readjudicated.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal, 
and allow an appropriate period of time for 
response.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


